Title: To James Madison from Augustus B. Woodward, 26 February 1815
From: Woodward, Augustus B.
To: Madison, James


                    
                        Michigan, Feb. 26. 1815.
                    
                    The intelligence of a pacification, if authentic, as I presume it is, makes a great alteration not only in the state and affairs of the nation, but also of most individuals; and will excuse my addressing you a line personally.
                    I dare not undertake to determine for myself whether the enterprize I have in view, and of which you are apprized, would be advanced, or retarded by a gratification of what might be my present wishes; but I deem it a duty to be attentive in looking out for such alterations in my position in society as might have a tendency to promote it. It is in consequence of this that if a mission should, as I presume, in due course of affairs, it will, take place to London, I am induced to mention, that if I could accompany it in the capacity of Secretary of Legation I believe it would aid my design. It is an event, however, which I would be far from wishing, unless it might come round as it were naturally, and easily, without any great or particular exertion; and in such a manner, if possible, as to be agreeable to any person who might be affected by it.
                    My reason for stating this circumstance, at present, is that as you will, of course, Sir, first know who is likely to be the principal in such a mission; and as it has been, and, perhaps, ought still to continue to be, the course and custom of the government, to consult the personal satisfaction of the principal on such an occasion, it might be in your power incidentally, and informally, if you thought my wish reasonable or proper, to promote the completion of it. As you are acquainted, Sir, with my main object I presume I may be firmly satisfied that what is now suggested will, on no account, give offence. At a proper opportunity I shall avail myself of the regular and official channels; and relying on your goodness to excuse this casual deviation from that course I beg leave to offer my affectionate respect.
                    
                        A.B. Woodward.
                    
                